764 N.W.2d 257 (2009)
David T. FRANKLING and Linda M. Frankling, Petitioners-Appellees/Cross-Appellants,
v.
CHARTER TOWNSHIP OF VAN BUREN, Respondent-Appellant/Cross-Appellee.
Docket No. 137484. COA No. 271228.
Supreme Court of Michigan.
April 28, 2009.

Order
On order of the Court, the application for leave to appeal the July 15, 2008 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.